Title: From Thomas Jefferson to John Laval, 4 October 1823
From: Jefferson, Thomas
To: Laval, John


Dear Sir
Monticello
Oct. 4. 23.
I am very much obliged by your kind endeavors to obtain for me Russel’s view of the system of education in the Universities of Scotland, Cambridge Etc. as these have failed, and I count on much information from it useful to our University I will avail myself of your kind proposition to import the book with as little delay as your convenience will admit. this may be in time for our purposes. I pray you to be assured of my great esteem and respectTh: Jefferson